Citation Nr: 1417909	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-08 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for establishing the appellant as the valid surviving spouse of the Veteran for VA purposes.

2.  Whether the claimant can be established as the valid surviving spouse of the Veteran for VA purposes.


REPRESENTATION

Appellant represented by:	Louis A. Capazzi, Jr., Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to August 1971.  The Veteran died in January 1994, and the appellant contends that she is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2012, the appellant requested a hearing at the RO before a Decision Review Officer (DRO).  However, the appellant's attorney, Louis A. Capazzi, Jr., failed to appear at the November 2013 hearing, and the appellant stated that she was not prepared to proceed with the hearing without him.  No request to reschedule the hearing has been received from either the appellant or her attorney.


FINDINGS OF FACT

1.  In an unappealled rating decision issued in May 1998, the RO denied the appellant's claim for death benefits as the Veteran's surviving spouse.

2.  Evidence added to the record since the final May 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim for recognition as the valid surviving spouse of the Veteran.

3.  The appellant and her first husband, E.R., were married in May 1954.

4.  The appellant and the Veteran signed a Joint Affidavit to marry under the provision of Article 34 of the New Family Code of the Philippines in February 1993.

5.  The Veteran died in January 1994.

6.  The appellant's marriage to her first husband, E.R., was annulled in February 1997.

7.  The February 1993 marriage between the appellant and the Veteran was not valid, and cannot be deemed valid, for the purpose of the appellant's claim for VA benefits.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied the appellant's claim for death benefits as the Veteran's surviving spouse is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the claim of whether the claimant can be established as the valid surviving spouse of the Veteran for VA purposes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The appellant is not entitled to recognition as the surviving spouse of the Veteran for purpose of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.205, 3.206 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  VA's duty to notify was satisfied by way of letters sent in May 2010, September 2010, January 2011, and December 2013.  The letters fully addressed the notice elements.  Specifically, such letter informed the appellant of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.

VA also has a duty to assist the appellant in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The relevant service records, administrative documents, and lay statements have been obtained.  The appellant has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

Analysis

The Board sympathizes with the appellant in light of her loss.  However, the Board finds that her marriage to the Veteran was not valid, and cannot be deemed valid, for VA purposes.

As an initial matter, the Board finds that the appellant's undated affidavit, received by VA in or around June 2010, contains evidence that is sufficient to reopen her claim.  Specifically, the appellant asserts that she did not realize that her first marriage should have been annulled prior to her marriage to the Veteran.  As this evidence was not available at the time of the May 1998 denial, it is new.  As it is relevant to her knowledge of the impediment at the time that she entered into her marriage to the Veteran, it is also material to the analysis under 38 C.F.R. § 3.52.  The Board thus finds that the appellant has submitted new and material evidence sufficient to warrant reopening her claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As to the merits of the appeal, because the RO adjudicated the merits of the claim, the Board may likewise do so.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

For VA's purpose of determining whether the claimant can be established as the valid surviving spouse of the Veteran, the first requirement is "proof of marriage," which can be satisfied, among other ways, by a copy or abstract of the public record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  See 38 C.F.R. § 3.205(a)(1).  Here, a Marriage Contract, a Joint Affidavit by the Veteran and the appellant pursuant to Article 34 of the New Family Code of the Philippines, and an Affidavit by a Judge of the Republic of the Philippines all identify the Veteran and the appellant as having been married to each other on February 8, 1993, in San Fernando, La Union, the Republic of the Philippines.  The Marriage Contract shows that both the Veteran and the appellant identified themselves as "Single" upon entering into the marriage.  As such, the Board finds that the appellant has satisfied the "proof of marriage" requirement of 38 C.F.R. § 3.205(a).

Second, in the absence of conflicting information, proof of marriage that meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  See 38 C.F.R. § 3.205(b).  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  Id.  Here, the record contains conflicting information, namely a February 1994 notation by the appellant that she was previously married to E.R. in 1954, and that their marriage had ended in 1980.  In an undated affidavit, the appellant reported that she and E.R. were married in 1954, that they had separated in 1980, and that she married the Veteran on February 8, 1993.  The appellant further stated that "I never realized that my first marriage should be annulled beforehand.  All I have in mind is that for that length of time (16 years) that I was separated from my first husband is just enough time that my first marriage is null and void."  Also of record is a Judge's order which annulled the appellant's marriage to her first husband, E.R., in February 1997.  Because the appellant's May 1954 marriage to E.R. was still in effect at the time of her February 1993 marriage to the Veteran, and because she has not submitted a certified copy or a certified abstract of final decree of divorce or annulment, or proof of termination of that marriage by E.R.'s death, dated prior to her February 1993 marriage to the Veteran, her marriage to the Veteran is not a valid marriage for VA purposes.  Id.

Where, as here, the attempted marriage was invalid by reason of a legal impediment, VA provides an alternative to the "valid marriage" requirement of 38 C.F.R. § 3.205(b).  Specifically, VA allows for a marriage to be "deemed valid" where a surviving spouse has satisfied the "proof of marriage" in 38 C.F.R. § 3.205(a), meets the requirements of 38 C.F.R. § 3.52, and signs a statement that she had no knowledge of an impediment to the marriage to the Veteran, and there is no information to the contrary.  38 C.F.R. § 3.205(c).

With respect to 38 C.F.R. § 3.52, to be deemed valid a marriage must satisfy four elements: (1) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; (2) the claimant entered into the marriage without knowledge of the impediment; (3) the claimant cohabited with the veteran continuously from the date of marriage to the date of his death; and (4) no claim has been filed by a legal surviving spouse who has been found entitled death benefits.  Here, the appellant cannot satisfy the first element because the marriage occurred less than 1 year before the Veteran died; specifically, the marriage occurred on February 8, 1993, and the Veteran died in January 1994.  See 38 C.F.R. § 3.52(a).  Moreover, the appellant wrote in her February 1994 statement that no child was born of her marriage to the Veteran.  Id.  As the first element is not satisfied, the Board need not consider the other three elements required for deeming a marriage valid, including the appellant's knowledge of the impediment to her marriage to the Veteran.  Cf. LaMour v. Peake, 544 F.3d 1317 (2008).  Thus, the appellant cannot be established as the valid surviving spouse of the Veteran for VA purposes.  38 C.F.R. §§ 3.52, 3.205.


ORDER

The claim for establishing the appellant as the valid surviving spouse of the Veteran for VA purposes is reopened.

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of VA benefits, and the appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


